474 F.2d 1396
82 L.R.R.M. (BNA) 3184, 70 Lab.Cas.  P 13,546
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LARDNER ELEVATOR COMPANY, Respondent.
No. 72-2005.
United States Court of Appeals,Sixth Circuit.
March 5, 1973.

Peter G. Nash, General Counsel, Patrick Hardin, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, John D. Burgoyne, Jane P. Schlaifer, Attys., N. L. R. B., Washington, D. C., for petitioner-appellant.
Coticchio, Zotter & Sullivan, by W. J. Zotter, Detroit, Mich., for respondent-appellee.
Before PHILLIPS, Chief Judge, and PECK and LIVELY, Circuit Judges.

ORDER.

1
This case came on to be heard before a panel appointed pursuant to Rule 3(e) of this Court.1


2
The case is before the Court on the application of the National Labor Relations Board for enforcement of its order, issued June 26, 1972, against the respondent company.  Reference is made to the Board's decision and order, reported at 197 NLRB No. 145, for a detailed recitation of the facts.


3
The Court concludes that it is manifest that the questions on which the decision of the Court depends are so unsubstantial as not to need further argument within the contemplation of Rule 8 of the rules of this Court.


4
We find that the decision of the Board is supported by substantial evidence on the record considered as a whole.  Universal Camera Corp. v. NLRB, 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951).


5
It is ordered that enforcement be granted.



1
 "(e) Docket Control.  In the interest of docket control, the chief judge may from time to time, in his discretion, appoint a panel or panels to review pending cases for appropriate assignment or disposition under Rules 7(e), 8 or 9 or any other rule of this court."